NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOE STEPHENS,                                   No. 22-35181

                Plaintiff-Appellant,            D.C. No. 1:21-cv-00018-RRB

 v.
                                                MEMORANDUM*
STATE OF ALASKA, Alaska Division of
Elections,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Joe Stephens appeals pro se from the district court’s judgment dismissing his

action for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Carolina Cas. Ins. Co. v. Team Equip., Inc., 741



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Stephens’s request for oral
argument, set forth in the opening brief, is denied.
F.3d 1082, 1086 (9th Cir. 2014). We vacate and remand.

      The district court dismissed for lack of subject matter jurisdiction because it

concluded that in his complaint and response to the order to show cause, Stephens

failed to describe a violation of federal law, and instead raised a question of state

law best addressed by a state court. However, Stephens alleged that the refusal by

the Alaska Division of Elections to include his middle names on the ballot violated

the First and Fourteenth Amendments. Because the district court did not explain

why the First and Fourteenth Amendment claims failed to confer subject matter

jurisdiction, we vacate the judgment and remand for further proceedings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      VACATED AND REMANDED.




                                           2                                    22-35181